 32DECISIONS OF NATIONALLABOR RELATIONS BOARDCovington Motor Company,Inc.andUnited Papermakers andPaperworkers,-AFL-CIO.Case No. 5-CA-2444.February 18,1964DECISION AND ORDEROn November 20, 1963, Trial Examiner Robert E. Mullin issuedhis Decision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices, within the meaning of the Act, and recommending that itceaseand desist therefrom and take certain affirmative action, asset'fo'rth in the attached Trial Examiner's- Decision.Thereafter, theRespondent filed exceptions to the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.The Board adopts as its Order the Recommended Order of theTrial Examiner.'IThe Recommended Order is hereby amended by substituting for the first paragraphtherein, the following paragraph:Upon the entire record in this case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,the National Labor Relations Board hereby ordersthat Respondent, Covington. Motor Company,Inc., its officers, agents, successors,and assigns,shall:TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge and an amended charge filed on May 6 and 27, 1963, by UnitedPapermakers and Paperworkers,AFL-CIO,herein called Papermakers or Union,theGeneral Counsel of the National Labor Relations Board,by the RegionalDirector for the Fifth Region(Baltimore,Maryland),issued his complaint, datedJune 27, 1963,againstCovingtonMotor Company,Inc.,herein called the Re-spondent or the Company..With respect to.the unfair labor practices,the-com-plaint sets forth the specific respects in which it is alleged that the Respondentengaged in unfair labor practices within the meaning of Section 8(a) (1) and (3)of the National Labor Relations Act, as amended,herein called the Act. In itsanswer, duly filed, the Respondent conceded certain facts with respect to itsbusiness operations but denied all allegations that it had committed any unfairlabor practices.Pursuant to due notice,a bearing was held before Trial Examiner Robert E.Mullin at Covington,Virginia, on September 25, 1963.All parties appeared atthe hearing and were given full opportunity to examine and cross-examine witnesses,to introduce relevant evidence,to argue orally before the close of the hearing,and to file briefs.The parties waived oral argument.A motion,to dismiss, madeby the Respondent at the close of the hearing,is disposed of as appears hereinafterin this Decision.Subsequent to the hearing,on October 21, 1963, a brief wasreceived from the-General Counsel which has been fully considered.146 NLRB No. 4. COVINGTON MOTOR COMPANY, INC.33FINDINGS OF FACT.1.THE BUSINESS OF THE RESPONDENT'The Respondent Company, a Virginia corporation,, is engaged in the sale ofautomobiles, automotive parts and accessories, and the operation of automotiverepair facilities at its place of business in Covington, Virginia. In the course andconduct of its business operations, during a representative 12-month period, theRespondent's gross sales exceeded $500,000, its purchases of goods, materials, andproducts exceeded $250,000, and of this latter amount over $50,000 was purchaseddirectly from points and places located outside the Commonwealth of Virginia.Upon-the foregoing facts, the Respondent concedes, and the Trial Examiner finds,that Covington Motor Company, Inc., is engaged in commerce within the meaningof the Act.II. THE LABOR ORGANIZATION INVOLVED-The complaintalleges,the answer concedes, and the Trial Examiner finds, thatUnited Papermakers and Paperworkers, AFL-CIO, is a labor organization- withinthe meaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction;the issuesLate in March 1963, the Union initiated an organizational campaign amongthe employees of the Respondent's garage.Thereafter,Robert K. Poage andHarry R. Wolfe, two employees, were discharged on March 27 and April 9, 1963,respectively.The General Counsel alleges that these dismissals were discrimina-tory and for the purpose of thwarting the organizational efforts of the Union.This is denied by the Respondent, according to whom. the discharges were solelyfor cause and totally unrelated to the union campaign.B. The evidence as to the alleged violations of Section (8a)(3) and (1);findings and conclusions with respect' theretoOn March 26,- 1963, the Papermakers wrote to the Respondent Company, aswell as to five other automobile dealers in Covington, Virginia, to announce thatthe Union had embarked on a campaign to organize the employees of all garages inthe area.The letter stated that the Union presumed that all the employers wouldreact to this announcement as gentlemen and concluded with a caution that noneof them should attempt any discriminatory treatment designed to thwart the em-ployees from securing a union of their choice.The letter was signed by Harry E.Scott, vice president and regional director of the Charging Party.On March 29,Scottreiterated the Union's confidence that it would soon be the designated bargainingagent for their employees and that it would then be in a position to demandrecognition.Scott suggested that when that moment arrived the employers shouldcooperate with the Union in arranging for a conference at which there could bean amicable settlement of the question of majority and all. other unit matters, sothat it would be unnecessary to invoke the representation procedures of the Na-tional Labor Relations Board.On April 2, Scott wrote another letter to the samesix garages.In this he announced that the Union then represented a majority of'the employees in the service department of each dealer, and that it was requestingimmediate recognition as the bargaining agent of such employees in a multi-employer unit made up of all the garages in Covington. Scott proposed that inthe event any employer questioned the Union's majority status the matter couldbe resolved by a card check conducted by some impartial local person so that it'would be unnecessary to utilize the Board to establish a claim for recognition.In a letter dated April 5, the Respondent Company made its first reply to theunion correspondence.The Respondent rejected therein the Charging Party's.claim to majority representation of its employees and stated that the owners couldnot envisage any way in which the Papermakers could offer any assistance to theemployees or the' employer in the 'operation of an automobile business.The letterdescribed the Union's multiemployer unit proposal as a program that would causeonly chaos and confusion, expressed confidence in the Board election procedures,stated that the, Respondent :was completely opposed to the union proposal for acard check, and concluded with the statement:It is our belief that your proposed program will not benefit any one in thecommunity and we shall, exercise all- the legal rights we have to express thisopinion to our employees.-, 34DECISIONSOF NATIONALLABOR RELATIONS BOARD'The letter was signed by Earl Bailey and Wallace Byer, president and secretary-treasurer, respectively, of the Respondent.Shortly after receipt of the Respondent's letter, Scott called on Bailey and Byerin their office.'The latter, however, was present only intermittently and took noactive part in the conversation.Scott testified that at this meeting he renewed theunion demand for recognition and collective-bargaining negotiations, but'that Baileyrejected this request and stated that he would shut down the mechanical operations inthe garage before he would recognize the Union. Scott further testified that Baileyasked if there was anything he could do to stop the union campaign and concludedtheir conversation with a declaration that he would endeavor to have Scott removedfrom his post as leader of the drive.Bailey testified that apart from a reiteration ofthe Respondent's stand on the union question, which had been set out earlier in theletter of April 5, he and Scott had an extended conversation which included somegood-natured banter along with his rejection of the demand for recognition.Baileydenied that he threatened to close the service department before he would recognizethe Union and he also denied having asked Scott what could be done to stop theorganizational campaign.The two principals in this conversation were not strangers.Both had lived in Covington for many years, were well known to each other, and,as each testified, over a considerable period of time had worked very amicably to-gether on various civic projects sponsored by the Covington Chamber of Commerce.It is the harsh duty of the Trial Examiner to decide as to which of these participantsrelated the more credible version of this meeting. In keeping with* that responsibility,it is the Trial Examiner's conclusion, based on the opportunity of having seen andheard these witnesses testify, that during the course of this conference the Respond-ent's president, in expressing his opposition to the union drive, did state that hewould shut down the service department before he would recognize the Papermakers.On the other hand, although Bailey also may have asked Scott as to what might bedone to stop the campaign, the Trial Examiner is not convinced that the Respondent'spresident made any concrete threat that he would endeavor to have Scott withdrawnfrom his post as leader of the drive.The organizational campaign among the Respondent's employees actually startedduring the last week in March when Harry Wolfe, a "mechanic in the Respondent's.body repair shop, contacted one of the organizers and requested that he be suppliedwith some authorization cards.As a result, Clarence W. Farmer, vice presidentof Local 675 of the Papermakers, arrived at the garage one afternoon and handedWolfe a supply of authorization cards for the latter to use in soliciting his coworkersto join the Union.According to Wolfe, about 1 hour later he received a telephonecallwhich he at first presumed to be from Farmer.Wolfe's testimony as to hisconversation on the telephone was as follows: The caller first asked if anyone in theshop had signed cards and when Wolfe replied in the affirmative the caller asked whohad done so.Wolfe then named several of his coworkers including Harry Barger,Leo Wolfe, Delbert Hoke, and Robert Poage.The caller thereupon asked if hecould get Wilbur Wright, foreman of the body shop, to sign a card.Wolfe repliedThe caller then concluded the conversation.According to Wolfe, at that momenthe realized that the other party to the call was not Farmer, as he had presumed atthe outset, butWallace Byer, secretary-treasurer of the Respondent Company.Wolfe testified that the body shop was linked by telephone with the garage officeand that on a number of occasions he had talked with Byer by telephone and that atthe conclusion of the above conversation he clearly recognized the voice of the otherparty as that of Byer.The following day, Wolfe discussed this telephone call withEarl Bailey.According to Wolfe, he told the Respondent's president that Byer hadqueried him by telephone as to who had signed union cards and that he had told himthat "nobody signed those cards that I remember yet."Wolfe testified that Baileydismissed the matter with the comment that "Wallace could go crazy if he wantedto; but he wasn't going to worry anything about it; he said that he got along prettywell with the Union .when he was at Industrial Rayon."Bailey testified that Wolfe talked with him about a conversation which the latterallegedly had with Byer on the telephone.According to Bailey, he dismissed thewhole story as incredible and questioned Wolfe as to why he would think that "I'dhave an associate silly enough to make some kind of call like that."Byer testifiedthat he did not believe that he had ever talked with Wolfe about the Union.BothScott and Farmer testified that on the day that Wolfe received the authorizationcards neither had subsequently had a telephone conversation with Wolfe as to the'All three participants testified as to this meeting, but no one was able to give theprecise date on which the conversation occurred. COVINGTON MOTOR COMPANY, INC.35progress of his solicitation drive among his coworkers.Farmer also testified thatafter delivering the cards to Wolfe on the day in question he had a chance meetingwith Byer as he was leaving the garage .2Byer testified that he could not recall hav-ing seen Farmer on this occasion but conceded that the meeting might have occurredas the latter testified.Wolfe was a man in later middle age.He had been a mechanic most of his adultlife, and, as was fully developed on cross-examination, he was addicted to alcoholism.Nevertheless, throughout his appearance on the stand during which he underwent a:searching examination by able counsel for the Respondent, he appeared completelyfrank and honest.Moreover, he gave the impression of a totally unsophisticated,ingenuousperson who would be unlikely to conjure up a completely fictitious accountabout the alleged telephone call. It is, therefore, the conclusion of the Trial Ex-aminer that his testimony about the telephone call which he attributed to Byer wasnot fabricated nor was it a figment of his imagination.Upon a consideration of thetestimony of all the witnesses who testified about this matter, it is the conclusion ofthe Trial Examiner that the conversation occurred as Wolfe related it and that theother party to this telephone call was Wallace Byer.After writing the letter of April 5, in which the Company rejected the union re-quest for recognition and bargaining, Earl Bailey posted a copy. on the employeebulletin board.Wolfe testified that shortly after this letter appeared on the boardhe noticed Wilbur Wright, foreman of the body shop, reading it and on that occasionwalked up to where Wright was standing to as what the notice was about.Accord-ing toWolfe, at that point Wright turned to him and declared, "That's your d-union;you know whatit is."Wright testified that he could recall reading the letterwhen it was posted on the board, but that he did not remember making any commentabout the matter to Wolfe.Upon a consideration of the testimony of these twowitnesses,including their demeanor, the Trial Examiner concludes and finds thatWolfe's version of this incident is credible.Wolfe did not report for work on Monday, April 8.When he came to the shop,on the morningof April 9 he was discharged.Wolfe testified, without contradiction, that he had worked for Covington Motor'Company "off and on" for 25 years.During that same period he had also workedfor othergarages in the same locale.He further testified, also without contradicttion,that during the time that he worked for Covington he had never been dis-charged.He was lastrehired by the Respondent at some time in 1962, on whichoccasionForeman Wright went to Wolfe's home and induced him to return to workfor Covington with the offer of permanent employment and a salary of $85 perweek.3Wolfe lived on a farm several miles from the city of Covington.On Monday,April 8, 1963, he did not report for work at the garage. Instead he remained atthe farm to repair thefence arounda cattle pasture.At the timehis son was alsoemployed at the garage.On the morning of April 8, his son reported to ForemanWright that his father would remain at home that day to repair some fence.According to Wolfe, when his son returned that evening he reported that in themorning Wright received the information that Wolfe would be absent with thecomment that "that will be all right," but at closing time the foreman brought wordthat Byer said that his father (Wolfe) should "keep on building fence and they would-send for [him]."Wolfe testified that the following day when he reported for workhe asked Wright whether anything was wrong.The latter sent him tosee Baileywho, in turn, told him to see Wright.At this point the foreman told Wolfe that.he had to havesomeone inthe body shop on Monday morning and since Wolfe'had not been there the day before, 'he would have to let him go .4Wolfe testified2 Farmer had been an organizer for the Paperworkers for several years.That his'identity in this connection was known to the Respondent was' manifested by the fact thatsometime earlierboth Bailey and Byer had discussed with'Farmer the prospectof securinghim as a customerfor theircar rental service in connectionwith his travelwhile onunion business.2 The foregoing findings are based on the testimonyof both Wolfe and Wright which, inthisconnection,was mutually corroborative.4 The foregoing findings asto the circumstances of Wolfe's actual discharge on April 9are based on Wolfe'stestimony.In thisregardhis testimony was corroborated by thatof Bailey who testifiedthat when Wolfe came tohim that day he senthim back to Wrightand insisted that the latter bring Wolfe to him andgivethe employee the reason for hisdismissal.According to Bailey,"Iwanted to impress on Mr.Wright thatitwas hisresponsibility to handle that [the discharge],so finally the two of them came up to.my office." 36DECISIONSOF NATIONALLABOR RELATIONS BOARDthat he had never been warned about missing work prior to this. date.There wasno clear evidence to the contrary.In its response to the General Counsel's allegation that the real reason for dis-missingWolfe was his identification with the union campaign, the Respondentoffered considerable evidence about this employee's absentee record and his addic-tion to alcohol.Wolfe frankly conceded that he had been arrested for drunkendriving several times and that the week before the hearing he had beenin jail ona charge of being "drunk in public." The Respondent offered in evidence a docu-ment which purported to detail Wolfe's unauthorized absences from work.Baileytestified that be had this documentation prepared when Foreman Wright complainedto him about Wolfe's repeated, failure to report for duty.period of Wolfe's employment from March 30, 1962, to April 6, 1963, and lists54 days or half days when he was allegedly absent without permission. - Many ofthese dates were a Saturday or Monday.On direct examination, Bailey testifiedthatWright had assured him that Wolfe was absent without authorization on everyone of the dates listed in this exhibit.On cross-examination, however, he con-ceded that since it was company policy to allow employees off every other Satur-day he was not certain as to the list's accuracy with respect to Saturdays nor washe certain that on some of the dates listed the employee was not ill. The list alsoattributed an entire week of unauthorized absence to Wolfe from March 18 to 23,1963.When Foreman Wright - was on the stand, - however, he admitted thatthroughout that particular week Wolfe had been off as the result of illness. Further-more,Wright could not identify from the exhibit, or any other document, thoseSaturdays when Wolfe, along with the other employees, was excused from reportingfor work.Foreman Wright testified that because of Wolfe's instability in reporting for dutybe had been endeavoring to replace him for a longtime.According to Wright,however, this search was unavailing because several potential replacements whomhe tried "were rum heads and they would quit."He further testified that besecured one Fred Wilson as a final replacement for Wolfe on the afternoon ofApril 8.According to the foreman, shortly before that date Wilson had asked himif he needed a body man "and Itold him that I may after Monday,and, sureenough on Monday, Harry laid out and I hired Mr. Wilson." The latter mechanicremained in the Respondent's- employ until August 6, 1963, when he voluntarilyquit.Somewhat significantly, during the period of less than 4 months while work-ing for Covington, Wilson was absent for 16 days.Wright also testified thatWolfe'sMonday absences had been a problem andthat the employee had been warned that the next time he was off on a Monday,Wright would let him go.5 From April 1962, when he was rehired, until his dis-charge,Wolfe was absent a total of 12 Mondays. The last such day of the weekwhen-he was off duty, prior to April 8, was February 25 .6 This; of-course, was anabsentee record that could readily serve as grounds for dismissal in any businessorganization.On the other hand, Wright did not question Wolfe.'s ability as amechanic.Moreover, from Wright's testimony, as well as that of Bailey, it wasapparent that the employee's personal failings, quite apart from his proficiency asa mechanic, had been well known for many years.Notwithstanding this fact, in1962 Wright had induced Wolfe to return to work for the Respondent. The foremanconceded that at the time he rehired the man nothing was said to the employeeabout his prior performance or the need for him to change his ways.From Wolfe's employment record it is apparent that over a period of monthsand years he had been absent frequently and that if the Respondent had a stringentpolicy on absenteeism he would have been dismissed years earlier and never rehired.That, however, the Respondent did not do. Instead, it tolerated Wolfe'scasualattitude on reporting for duty over a long period of time.The Respondent, ofcourse,Thequestion to. be resolved here, however, is what its motive was in imposing thissanction at the time of Wolfe's-termination.For, as one court has stated. "Ajustifiable ground for dismissal is no defense if it is a pretext and not the movingcause."N.L.R.B.v. SoloCup Company,237 F. 2d.521, 525 (C.A. 8).Between February 25, the last Monday prior to his dismissal that Wolfe had notreported for duty, and April 8, Wolfe had become active in the union campaign.$Wright, however, could not recall with any specificity the date when thisallegedwarning was transmitted to the employee.-This Includes March 18, 1963, when Wright-conceded that Wolfe was sick. COVINGTON MOTOR COMPANY, INC.37As found earlier, this was, well-known to the Respondent.On March 27, Byermade the anonymous telephone call, described above, in which he disclosed hisknowledge as to Wolfe's involvement in the organizational drive and solicited moreinformation about it from the employee; The following day Wolfe discussedthematter with Bailey.About a week later, when Wolfe asked Wright aboutBailey's reply to the Union which had been posted on the bulletin board, Wrightdisparagingly commented to Wolfe, "That's your d- union; you know what itis."A few days before Wolfe's termination, Foreman Wright suggested to Wilson,a potential replacement, that he might have a job for' him the following Monday.When Wolfe sent word that he would not be at the shop on April 8, Wright hiredWilson, a mechanic whose subsequent absentee record was not much different fromthat of Wolfe.Although Wright testified that he had warned Wolfe that he wouldbe dismissed if he missed work another Monday, the foreman's testimony in thisregard was not convincing.Equally unpersuasive is the purported documentationofWolfe's absentee record, in the light of its admitted failure to distinguish be-work and the manner in which it charged off all of thistime as aseries of un-authorized absences.Moreover, on the basis of the testimony as to this document,it appears that-the tabulation was preparedafterthe decision was made to dismissWolfe, rather than before.?Consequently, in the light of the foregoing findings,it is the conclusion of the Trial Examiner that the real reason for the Respondent'sdismissal of Wolfe on April 9 was not the fact that be had been. absent on anotherMonday but that he, had recently become an active proponent of the Paperworkers.Thus, as was said by a court of appeals in another case, Wolfe's absentee record"apparently became intolerable only after he had joined the union."N.L.R.B. v.Electric City Dyeing Co.,178 F. 2d 980, 983 (C.A. 3). Accordingly, the TrialExaminer concludes and finds that by its termination of Wolfe, the Respondentviolated Section 8(a) (3) and (1) of the Act:The Trial -Examiner further findsthat when Byer engaged in the telephonic interrogation of Wolfe as to the unionactivities of the other employees, as found above,-the Respondent also violatedSection 8(a) (1).9Robert Poage was discharged on March 27, 1963.The General Counsel allegesthat this employee was discharged because the Respondent learned on that date thatPoage was a union adherent.This is denied by the. Company, according to whomPoage was dismissed for cause.Poage was hired as a mechanic by Covington in December 1961 and was employedcontinuously thereafter until his discharge.9Wolfe testified that during the noonhour of the day that Poage was terminated he talked with him about the Union andthe latter stated that he would sign an authorization card.Later that afternoon, inthe telephone conversation with Byer, described above, Wolfe named Poage alongwith three other employees as having signed cards. In fact, Poage had not signeda card at that time and did not do so until, as he testified, approximately a weeksubsequent to his dismissal. In any event, later that afternoon Poage was calledinto the Respondent's office where Bailey told him that he was being discharged.According to Poage, Bailey told him on that occasion that this was being done be-cause Abe Thomas, an official of the Clifton Forge Industrial Loan Company, wantedto garnish his wages to collect on a delinquent loan.Poage testified that that evening7Wright alsotestified thatWolfe had been negligent about the use of his tools in thathe did not keep them at the shop and thus found it necessary to borrow from others, in-cluding Wright.This objection to the employee, however, was in the nature of an after-thought, for Wright conceded that this practice had been characteristic of Wolfe's workinghabits over a long period of time.s The.Board has held-thata statement made to a union organizer may not he coerciveeventhough the same comment made to the employees involved would be held a violationof the Act.Norman R. Kopp and Larry K.Evans,d/h/a Kopp-Evans Constrvetion Com-pany,143 NLRB 690;Marie T. Reilly, d/h/a Reilly Cartage Company,110 NLRB 1742,1744-1745;Mao Silver,Irwin Silver and Edward Braude,co-partners,d/h/aAtomSilverZ Son.123 NLRB 269, 276. For this reason, In the present case, the Trial Examiner doesnot find that the Respondent violated Section 8(a) (1) when Earl Bailey stated that theCompany would close its service department before it would.recognize the Union, sincethis remark was made only to Harry Scott,a union representative,at a time when noemployees were present.Y Prior to his last employment for the Respondent;Poage had worked at the garagefrom May 1958 to April 1961 as an apprentice mechanic. 38DECISIONSOF NATIONALLABOR RELATIONS BOARDhe telephoned Thomas at his residence to question him about the matter and at thattime Thomas told him that he had no plans to attach the employee'swages.The-General Counsel called Thomas,obviously to corroborate Poage.Thomas, how-ever,had no recollection that Poage had ever called him at his home on the date inquestion,as Poage had testified.According to Thomas,he telephoned Bailey severaltimes about Poage's delinquency in repaying a loan.He could not recall the exactnumber of such calls nor the precise dates that he made them.He did recall, how-ever,that some of them were in March.The General Counsel then asked him thefollowing question as to these later callsto Covingtonand the witness gave theanswer which appears below:Q. Did you state that garnishment was imminent?A. Yes,I told the management that I would have to take positive action.We were just carrying this account too long.Bailey testified that there was no one particular reason why Poage was dischargedon March 27.According to the company president,"Itwas just a sequence of-events that led to that[Poage's dismissal];a discussion of his work with the shopforeman,the retail merchants' report,and the whole chain of events."It was clear that Poage's employment record left much to be desired.Sometime.in 1962 his driver's permit had been revoked for a year.According to Bailey, this.impaired the employee's usefulness as a mechanic because he could no longer road-test a car.Later, in January 1963,Poage had used a company car for a weekendtrip without permission.That evening Byer discovered him in the act of returningthe car to the garage.Poage was then without a license to drive and, according toByer's testimony,on this occasion the employee was intoxicated.At the hearing,Poage conceded that as a result of this incident Bailey threatened him with dismissal.On a Saturday,not long before his discharge,Poage approached Jesse Wright, theused-car manager for the Respondent,to ask that he make an offer to buy back anautomobile which Poage had-bought from the Company sometime before.Wrighttook the matter up with Bailey who told him that the Company would rather not-bid on the car, then 9 years old.When Poage insisted,however, that Bailey makean offer,the latter told him that the Company could not pay over$100 for the auto-mobile.Poage became very indignant at the low price that Bailey offered andtold him that he.needed money immediately..According to Bailey, Poage told himthat the mortgage on his house was about to be foreclosed.During the course of:this discussion Bailey offered to loan him $100 with the car as security.At that:point,Poage went off for a short while,but returned to the office in about 30 minutesand then told Bailey he needed$150 and that if he did not get it he would quit.Bailey declined to meet his demand and Poage became highly incensed.Beforeleaving the office,however,he demanded of the clerical staff some information as tothe amount which the Respondent had paid to the Industrial Loan Company.Hewas dissatisfied with the data given him and launched into a profane and intemperateattack on the calibre of the clerical staff.Miss Frances Caldwell.,the company book-keeper and the object of Poage's tirade, testified as to this incident.She also testi-fied that the employee was intoxicated at the time.Her testimony in this connec-tion was corroborated by Bailey and Byer.Poage conceded that while still in the.office he announced that he was quitting and that after leaving the office he also madethis declaration to his foreman.Poage thereupon left the shop,although he hadbeen scheduled to work that day.The following Monday morning Poage returned to the garage and resumed work-ing.Bailey testified that when he noticed this fact he asked Harold Hostetter, shop-foreman,for an explanation and that the latter complained that he could not let'Poage go at the time because he was needed to finish up several jobs that he had.According to Bailey, he told Hostetter that under these circumstanceshe would permit him to keep Poage, but that as soon as he was caught up on thework or found a replacement for this mechanic,Poage was to be terminated.Early-that same week Poage again went to Bailey about his request.for a loan.Bailey testi-fied that he told the employee that the original check in the amount of $100 hadbeen destroyed,the preceding Saturday after Poage had left the office in 'a huff.Heassured Poage;however,that he could still get that amount if he wanted to borrowit on his car.Poage conceded that he agreed to sign a note for the $100 and that"he received the money on some day early that week.It is significant that although Poage testified that the Saturday incident,relatedabove,had occurred some 3 to 4 weeks before his termination,the Respondent estab-3hshed that it had occurred on Saturday,March 16.Hostetter testified that when COVINGTON MOTOR COMPANY, INC.39'Bailey asked him about Poage on the following Monday he was opposed to. laying offthe man at that point because of all the work that had to be done.He furthertestified,however, that later that week he was in a discussion with Bailey and Byeron which occasion it was decided that Poage would be dropped although no datewas fixed for his dismissal.Hostetter also testified that about this time he suggested.to Poage that he start looking for another, job.Most of Poage's work as a mechanic-was on the renovation of used cars for resale.Several witnesses, including Hostetter,Bailey, and Jesse Wright, the latter being the used-car manager, testified that Poagewas a poor mechanic. Bailey also testified that over a long period of time theCompany had been receiving calls from Poage's creditors and that Poage was gettingtelephone calls at the shop from creditors who were seeking to collect money.Ac-cording to Bailey, during the last week of Poage's employment, two more judgments.against the employee were brought to his attention and at that point he. and Byerdecided upon the termination.Bailey testified that on March 27, when they reachedthis conclusion it was discovered that when the officemanagerhad givenPoage the-$100 check the preceding week she had failed to have him sign either a note for thatamount or the title lien on his car.According to Bailey, Byer thereupon rectifiedthat.matter by having Poage sign the foregoing documents on the afternoon ofMarch 27 and at closing time that day he (Bailey) told Poage that he was being..dismissed.'°As found earlier, at the time of his discharge Poage had not signed..an authorization card.Insofar as this record is concerned his sole union activity atthat point consisted of. his having told Wolfe earlier that day that he was willing to,sign a card.This fact, however, was brought to Byer's notice in the.telephone con-versation withWolfe later that afternoon.According to the General Counsel, itwas this knowledge which caused the Respondent to decide upon Poage's immediate-.dismissalrather than dissatisfaction with the employee's work performance or his.numerouscredit problems.Poage was not a convincing witness on his own behalf.He was an immatureyouth who, while on the stand, appeared lacking in responsibility and, at times, while-testifying was obviously less than frank.For this reason, insofar as his testimonywas contradicted, the Trial Examiner concludes that it cannot be credited.Thetimingof the discharge and the subsequent developments at the garage, as found'earlier herein, lend support to the General Counsel's contention that this employee,along with Wolfe, was really dismissed for having been identified with the Union.This conclusion, however, ignores in large measure Poage's prior work record, the-,threat to discharge him in January for unauthorized use of a company car, Poage'sown declaration on March 16 that he was quitting, and the concurrent involvement ofthe latter with his creditors.Although the issue here is not free from doubt, inview of the findings set forth above, it is the conclusion of the Trial Examiner thathere the General Counsel has not established by a preponderance of the evidence that-Poage was discriminatorily terminated.For that reason it will be recommended`that the complaint be, dismissed insofar as it alleges that Poage was discharged inviolation of Section 8(a) (3).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forthin sectionIII, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, the Trial'Examiner will recommend that the Respondent cease and desist therefrom and take'certain affirmative action of the type conventionally ordered in such cases as pro-vided. in the Recommended Order below, which the Trial Examiner finds necessaryto remedy and to remove the effects of the unfair labor practices and to effectuate thepolicies of the Act.For reasons set forth inConsolidated Industries, Inc.,108 NLRB-60,'61, and cases there cited, a broad cease-and-desist order will be recommended.10Bailey testified that,on this occasion,"I discussedwith Mr. Poage the eventsleading-up to his discharge which consisted of things I related with reference to hisuse of thecar, the quality of his work,the bad credit rating that he had'in the community, the-number of callsthatwere coming into the office,and in general that we considered him,an undesirable employee."' 40DECISIONS,OF NATIONALLABOR RELATIONS. BOARDHaving found that the Respondent unlawfully terminated Harry R. Wolfe onApril 9, 1963, the Trial Examiner will recommend that the Respondent offer him im-mediate. and full reinstatement to his former or substantially, equivalent position,without prejudice to his seniority or other rights and privileges, and make him wholefor any loss of earnings he may have suffered by reason of the discrimination againsthim, by payment to him of a sum of money equal to that which he normally wouldhave earned from the aforesaid date of discharge to the date of the Respondent'soffer of reinstatement.Backpay will be computed in the manner established, by theBoard in F.W. Woolworth Company,90 NLRB 289, with interest at the rate of 6percent per annum computed quarterly.CONCLUSIONS OF LAw1.The Respondent is engaged in commerce and the Union is a labor organiza-tion, all within the meaning of the Act.2.By discriminating in regard to the hire and tenure of employment of Harry R.Wolfe, thereby discouraging membership in the Union, the. Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (3 )of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act,, the Respondent has engaged in and isengaging in unfair Iabor practices within the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.5.The General Counsel has not proved by a preponderance of the evidence thatthe Respondent discriminatorily terminated Robert K. Poage on March 27, 1963.RECOMMENDED ORDERUpon the foregoing findings and conclusions and the entire record, and pursuantto Section 10(c) of the Act, the Trial Examiner hereby recommends that the Re-spondent, Covington Motor Company, Inc., its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)'Discouraging membership in any labor organization of its employees by dis-criminating in regard to their hire, tenure, or any other terms or conditions of theiremployment.(b), Interrogating employees concerning union affiliation or activities in a mannerconstituting interference, restraint, or coercion in violation of Section 8(a)(1) ofthe Act.(c) In any other manner interfering with,restraining,or coercing its employeesin the, exercise of their right to self-organization, to form, join, or assist any labororganization, to bargain collectively through representatives of their own choosing,to engage in concerted activities for the purpose of collective bargaining or othermutualaid or protection, or to refrain from any or all such activities.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Offer to Harry R. Wolfe 'immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to his seniority or other rightsand privileges, and make him whole in the manner set forth in the section of thisDecision entitled "The Remedy."(b) Preserve and, upon request,: make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamountof backpay due.(c) Post at its place of business in Covington, Virginia, copies of the attachednotice marked "Annendix." 11Conies of said notice, to be furnished by the RegionalDirector for the Fifth Region, shall, after being duly signed by an authorized repre-sentative of the Respondent, be posted immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter, in conspicuous places,11 In the event that this Recommended Order Is adopted by, the Board, the words "ADecision and Order"shall be substituted for the words "The Recommended Order of aTrial Examiner" In the notice. In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order"shall be substituted for. the words"A Decisionand Order." ARTCO-BELL CORPORATION41including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for the Fifth Region, in writing, within 20 daysfrom the date of the receipt of this Decision, what steps the Respondent has takento comply herewith.12It is further ordered that the complaint be dismissed insofar as it alleges that theRespondent discriminatorily terminated Robert K. Poage.-12 In the event that this Recommended Order Is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT discourage membership in United Papermakers and Paper-workers, AFL-CIO, or in any other labor organization of our employees, bydiscriminating in regard to hire, tenure of employment, or any term or condi-tion of employment of any of our employees.WE WILL offer to Harry R. Wolfe immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to any seniorityor other rights previously enjoyed, and make him whole for any loss of paysuffered as a result of the discrimination against him.We WILL NOT ask any employee to report about the union organizational ac-tivities of his coworkers or coercively, or otherwise unlawfully, interrogate ouremployees concerning their union activities or sympathies.WE WILL NOT in any other manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor organiza-tions, to join or assist the above-named Union, or any other labor organization,to bargain collectively through representatives of their own choosing, to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities.COVINGTON MOTOR COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SixthFloor, 707 North Calvert Street, Baltimore, Maryland, Telephone No. 752-8460,Extension 2100, if they have any question concerning this notice or compliance withits provisions.Artco-Bell CorporationandMillmensLocalUnionNo. 1751,United Brotherhood of Carpenters and Joiners of America,AFL-CIO.Case No. 16-CA-1902.February 18,196-1pDECISION AND ORDEROn November 18, 1963, Trial Examiner C. W. Whittemore issuedhis Decision in the above-entitled proceeding, finding that the Re-146 NLRB No. 3.